We conclude that the district court did not err in finding that
                SCR 48.1 prohibited Berquist's peremptory challenge. SCR 48.1(5) states
                that "[a] notice of peremptory challenge may not be filed against any judge
                who has made any ruling on a contested matter . . in the action." We
                conclude that Judge Hoskin made rulings on contested matters in this
                case when •he signed several orders approving the Guardianship
                Commissioner's recommendations. Berquist filed her peremptory
                challenge after Judge Hoskin signed these orders, and thus, her challenge
                was prohibited.' SCR 48.1(5). Accordingly, we
                              ORDER the petition DENIED.




                                          Hardesty

                                             J.             as/ea'
                Parraguirre                                 Douglas,




                                                            Saitta


                                             J.                 gekutiA,              '   J.
                Gibbons                                     Pickering




                      'Based on our review of the record, we are unpersuaded by
                Berquist's argument that these orders only involved uncontested matters.
                We have considered the parties remaining arguments and conclude that
                they are without merit.



SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1947A e
                     cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                           Cary Colt Payne
                           Goldsmith & Guymon, P.C.
                           Lee A. Drizin, Chtd.
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    (91e0